DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edge et al (U.S.Pub. # 2014/0135040).
          Regarding claims 1,18, Edge et al disclose a method for determining, broadcasting and using reference atmospheric data in a transmitter network (see abstract), wherein the method comprises: selecting reference data from one or more weather stations, wherein the reference data includes one or more of a reference pressure the one or more weather stations, or a measured temperature from each of the one or more weather stations (at example block 502, electronic device 110 may generate a reference data report 114 indicative of al least a reference atmospheric pressure corresponding to a reference altitude of a particular environment 108, par. [0073]; electronic device 110 may determine a reference atmospheric pressure based, at least in part, on one or more expected/predicted barometric pressure estimates, and/or possibly one or more recent and/or current barometric pressure measurements, e.g., possibly obtained via one or more dedicated devices/sensors, one or more other electronic devices, one or more mobile stations, one or more environment reports) ; using the selected reference data to determine a reference value, wherein the reference value includes one or more of a reference pressure value of a reference altitude, or a reference temperature value (reference data report , see above); and transmitting the reference value from the transmitter to a mobile device (at example block 506, electronic device 110 may directly and/or indirectly transmit all or part of a reference data report 114 (e.g., via one or more messages such as one more SUPL messages and/or one or more LPP/LPPe positioning protocol messages) to one or more mobile devices, par. [0076)). 
                                   Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al in view of Chun et al (U.S.Pub. # 2014/0174175).
          Regarding claim 2, Edge et al disclose (para. 0073) all the claimed limitations disclose in previous paragraph except after transmitting the reference value, determining if a broadcast is scheduled at a first time; and if a broadcast is scheduled at the first time: selecting new reference data from one or more weather stations within the transmitter network; using the new reference data to determine a new reference value; and transmitting the new reference value from the transmitter to the mobile device or another mobile device. Chun et al disclose after transmitting the reference value, determining if a broadcast is scheduled at a first time; and if a broadcast is scheduled at the first time: selecting new reference data from one or more weather stations within the transmitter network; using the new reference data to determine a new reference value; and transmitting the new reference value from the transmitter to the mobile device or another mobile device (para. 0094). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.
        Regarding claim 3, Edge et al disclose in para. 0073 a validity period for the reference values but fails to disclose transmission and reception of weather observation such as  after transmitting the reference value, determining if a broadcast is scheduled at a first time; if a broadcast is scheduled at the first time, transmitting the reference value from the transmitter to the mobile device or another mobile device; and generating a new reference pressure value; and transmitting the new reference pressure value from the transmitter to the mobile device or the other mobile device. Chun et al disclose transmission and reception of weather observation such as  after transmitting the reference value, determining if a broadcast is scheduled at a first time; if a broadcast is scheduled at the first time, transmitting the reference value from the transmitter to the mobile device or another mobile device; and generating a new reference pressure value; and transmitting the new reference pressure value from the transmitter to the mobile device or the other mobile device (para. 0094). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.
        Regarding claim 4, Edge et al disclose in para. 0073 a validity period for the reference values but fails to disclose transmitting the reference value, transmitting the reference value from the transmitter to the mobile device or another mobile device; generating a new reference value; and transmitting the new reference pressure value from the transmitter to the mobile device or the other mobile device. Chun et al disclose transmitting the reference value, transmitting the reference value from the transmitter to the mobile device or another mobile device; generating a new reference value; and transmitting the new reference pressure value from the transmitter to the mobile device or the other mobile device (para. 0094). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.
          Regarding claim 5, Edge et al disclose in para. 0073 a validity period for the reference values but fails to disclose after transmitting the reference value, determining if a broadcast is scheduled at a first time; if a broadcast is not scheduled at the first time, determining if a broadcast is scheduled at a second time that is after the first time; generating a new reference value; and determining if a broadcast is scheduled at the second time. Chun et al disclose after transmitting the reference value, determining if a broadcast is scheduled at a first time; if a broadcast is not scheduled at the first time, determining if a broadcast is scheduled at a second time that is after the first time; generating a new reference value; and determining if a broadcast is scheduled at the second time (para. 0094). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.
       Regarding claim 6, Edge do not specifically disclose wherein the selecting reference data from one or more weather stations within a transmitter network to be used in determining one or more reference values comprises: determining a cellular element associated with the transmitter, wherein the cellular element is a location of the transmitter, a coverage area of the transmitter, a cell sector of the transmitter, or a beam of the transmitter; and selecting reference data that meet a proximity condition relative to the cellular element. Chun et al disclose wherein the selecting reference data from one or more weather stations within a transmitter network to be used in determining one or more reference values comprises: determining a cellular element associated with the transmitter, wherein the cellular element is a location of the transmitter, a coverage area of the transmitter, a cell sector of the transmitter, or a beam of the transmitter; and selecting reference data that meet a proximity condition relative to the cellular element (para. disclose 0106-0107 disclose the controller 110 determines whether there is a weather station located within a preset certain distance (d) from the terminal 100 among the weather stations providing the two or more reference atmospheric pressures (par. 0106), and When it is determined in step 604 that there is no weather station located within the preset certain distance (d) from the terminal 100, the controller 110 assigns a higher weight to a reference atmospheric pressure of the weather station located closer to the current position of the terminal 100 (para. 0107). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.
         Regarding claim 7, Edge et al do not specifically disclose wherein selecting reference data that meet a proximity condition relative to the cellular element comprises: selecting only reference data from each weather station within the cellular element or within a threshold distance from part of the cellular element. Chun et al disclose wherein selecting reference data that meet a proximity condition relative to the cellular element comprises: selecting only reference data from each weather station within the cellular element or within a threshold distance from part of the cellular element (para. disclose 0106-0107 disclose the controller 110 determines whether there is a weather station located within a preset certain distance (d) from the terminal 100 among the weather stations providing the two or more reference atmospheric pressures (par. 0106), and When it is determined in step 604 that there is no weather station located within the preset certain distance (d) from the terminal 100, the controller 110 assigns a higher weight to a reference atmospheric pressure of the weather station located closer to the current position of the terminal 100 (para. 0107). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.
       Regarding claim 8, Edge et al do not specifically disclose wherein selecting reference data that meet a proximity condition relative to the cellular element comprises: selecting only reference data from the nearest n weather stations to part of the cellular element. Chun et al disclose wherein selecting reference data that meet a proximity condition relative to the cellular element comprises: selecting only reference data from the nearest n weather stations to part of the cellular element (para. disclose 0106-0107 disclose the controller 110 determines whether there is a weather station located within a preset certain distance (d) from the terminal 100 among the weather stations providing the two or more reference atmospheric pressures (par. 0106), and When it is determined in step 604 that there is no weather station located within the preset certain distance (d) from the terminal 100, the controller 110 assigns a higher weight to a reference atmospheric pressure of the weather station located closer to the current position of the terminal 100 (para. 0107). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.  
         Regarding claim 9, Edge et al donot specifically disclose wherein the reference data is selected based on an age or a quality in addition to the proximity condition, and selecting reference data comprises: selecting only reference data with an age that is below a threshold age value, selecting only the n most-recently provided reference data, selecting only reference data with a quality that is above a threshold quality value, or selecting only the n highest- quality reference data. Chun disclose wherein the reference data is selected based on an age or a quality in addition to the proximity condition, and selecting reference data comprises: selecting only reference data with an age that is below a threshold age value, selecting only the n most-recently provided reference data, selecting only reference data with a quality that is above a threshold quality value, or selecting only the n highest- quality reference data (para. 0106,0107). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.  
         Regarding claim 10, Edge et al do not specifically disclose wherein if no reference data meet the proximity condition, the method comprises: determining a new cellular element; and selecting reference data that meet the proximity condition relative to the new cellular element. Chun et al disclose wherein if no reference data meet the proximity condition, the method comprises: determining a new cellular element; and selecting reference data that meet the proximity condition relative to the new cellular element (para. disclose 0106-0107 disclose the controller 110 determines whether there is a weather station located within a preset certain distance (d) from the terminal 100 among the weather stations providing the two or more reference atmospheric pressures (par. 0106), and When it is determined in step 604 that there is no weather station located within the preset certain distance (d) from the terminal 100, the controller 110 assigns a higher weight to a reference atmospheric pressure of the weather station located closer to the current position of the terminal 100 (para. 0107). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to use the teaching of Chun et al in the system of Edge et al in order to measure an altitude of a terminal which can correct an altitude error by extracting a reference atmospheric pressure corresponding to a spatial change and using the extracted reference atmospheric pressure.    
Allowable Subject Matter
Claims 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416